340 F.2d 319
MOHASCO INDUSTRIES, INC., Appellant,v.E. T. BARWICK MILLS, INC. and Barwick Carpet Mills, Inc., Appellees.
No. 20966.
United States Court of Appeals Fifth Circuit.
January 22, 1965.

Appeal from the United States District Court for the Northern District of Georgia; Lewis R. Morgan, Judge.
Leslie B. Young, New York City, Albert E. Mayer, Atlanta, Ga., Stanton T. Lawrence, Jr., New York City, Pennie, Edmonds, Morton, Taylor & Adams, New York City, of counsel, for appellant.
Charles H. Walker, New York City, M. Cook Barwick, Wilson, Branch, Barwick and Vandiver, Atlanta, Ga., Albert E. Fey, Fish, Richardson & Neave, New York City, of counsel, for appellees.
Before WISDOM, and GEWIN, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM.


1
Mohasco Industries, Inc., the plaintiff below, complains of the judgment of the United States District Court for the Northern District of Georgia in favor of appellees (defendants) in an action for patent infringement. The trial court held that the patents in issue were invalid and void and not infringed by the defendants. We are in agreement with the result reached by the trial court. Mohasco Industries, Inc. v. E. T. Barwick Mills, Inc., 221 F. Supp. 191 (1963). The judgment is affirmed.